Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlie Matthews appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Matthews v. Murray, No. 1:13-cv-00059-RDB, 2013 WL 6383097 (D.Md. Dec. 4, 2013). We dispense with oral argument because the facts and legal contentions are ade*218quately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.